 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                           No. 2:14-CV-2234-MCE-DMC
12                       Plaintiffs,
13            v.                                         ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action
20   alleging intellectual property and antitrust claims. Pending before the court is plaintiffs’ amended
21   motion to compel (ECF No. 201). Under Eastern District of California Local Rule 251(a), if there
22   has been a failure to meet and confer, the moving party shall file an affidavit to that effect in lieu
23   of the joint statement required under Local Rule 251(c). Because the parties have not filed a
24   timely joint statement, and because plaintiffs have not filed a timely affidavit regarding a failure
25   to meet and confer, the matter is dropped from the court’s hearing calendar without prejudice, and
26   terminated as a pending motion. See Local Rule 251(a).
27   ///
28   ///
                                                         1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Plaintiffs’ amended motion to compel (ECF No. 201) is dropped from the

 3   court’s calendar without prejudice pursuant to Local Rule 251(a);

 4                 2.      The hearing scheduled for June 12, 2019, at 10:00 a.m., before the

 5   undersigned in Redding, California, is vacated; and

 6                 3.      The Clerk of the Court is directed to terminate ECF No. 201 as a pending

 7   motion.

 8

 9

10   Dated: June 6, 2019
                                                          ____________________________________
11                                                        DENNIS M. COTA
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
